ACCEPTED
                                                                                                        06-15-00216-CR
                                                                                             SIXTH COURT OF APPEALS
                                                                                                   TEXARKANA, TEXAS
                                                                                                  12/10/2015 1:12:17 PM
                                                                                                       DEBBIE AUTREY
                                     Randle Smolarz                                                              CLERK

                                          Attorney At Law
                                            602 Pine Street
                                       Texarkana, TX 75501
                                                                                    FILED IN
                                        Cell: (903) 277-9213                 6th COURT OF APPEALS
                                     Email: jrsmolarz@gmail.com                TEXARKANA, TEXAS
                                                                             12/10/2015 1:12:17 PM
                                         December 10, 2015                        DEBBIE AUTREY
                                                                                      Clerk

                                      VIA INTERNET FILING

Sixth Court of Appeals
Debbie Autrey - Clerk of the Court
100 N. State Line Ave., Ste. 20
Texarkana, Texas 75501

               Re:     Docketing Statement for Appeal of Cause Number 13F0528-102, The State
                       of Texas vs. Lorenzo Rena Martinez

Dear Ms. Autrey:

        Attached via internet filing you will find the above-referenced Docketing Statement for
filing with your office. I have not received an Appellate Docket Number. Therefore, I left it blank.

       Please note that I have filed with the trial court a Motion to Certify Inability to Pay with
Exhibit 1: Affidavit of Indigency. In this Motion, I have requested a hearing, if necessary.
Therefore, in the attached Docketing Statement, I did not check that a hearing has occurred.

       I went ahead and filed the Docketing Statement with information potentially left out as a
matter of prudence and in an effort to comply with Texas Rules of Appellate Procedure 20.2 and
32.2. Tex. Rul. App. Proc. 32.2 states that “[u]pon perfecting the appeal in a criminal case”. It could
be argued that a criminal appeal is “perfected” when a Notice of Appeal is filed with the trial court,
which was filed on December 8, 2015.

       If there is a hearing, I will file an updated Docketing Statement.

       Thank you for your consideration.

                                              Sincerely,




                                              Jonathan Randle Smolarz
                                              Attorney at Law
                                              TSB#: 24081154
                                              602 Pine Street
                                              Texarkana, TX 75501
                                              jrsmolarz@gmail.com
Appellate Docket Number:

Appellate Case Style: Style:
                          Vs.   State of Texas


Companion Case:




Amended/corrected statement:

                                             DOCKETING STATEMENT (Criminal)
                                            Appellate Court: 6th Court of Appeals
                                  (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                            II. Appellant Attorney(s)
First Name:     Lorenzo                                                        Lead Attorney
Middle Name: Rena                                                      First Name:          Jonathan
Last Name:      Martinez                                               Middle Name: Randle
Suffix:                                                                Last Name:           Smolarz
Appellant Incarcerated?         Yes    No                              Suffix:
Amount of Bond:                                                            Appointed                      District/County Attorney
Pro Se:                                                                    Retained                       Public Defender
                                                                       Firm Name:              Attorney at Law
                                                                       Address 1:           602 Pine Street
                                                                       Address 2:
                                                                       City:                Texarkana
                                                                       State:       Texas                        Zip+4:   75501-5517
                                                                       Telephone:           (903) 277-9213        ext.
                                                                       Fax:         (903) 496-0354
                                                                       Email:       jrsmolarz@gmail.com
                                                                       SBN:         24081154

                                                                                                                          Add Another Appellant/
                                                                                                                                Attorney




                                                                 Page 1 of 5
III. Appellee                                                                    IV. Appellee Attorney(s)
First Name:        The State of Texas                                                   Lead Attorney
Middle Name:                                                                    First Name:          Kelley
Last Name:                                                                      Middle Name:
Suffix:                                                                         Last Name:           Crisp
Appellee Incarcerated?            Yes         No                                Suffix:
Amount of Bond:                                                                         Appointed              District/County Attorney
Pro Se:                                                                             Retained                   Public Defender
                                                                                Firm Name:              Bowie Country District Attorney's Office
                                                                                Address 1:           601 Main Street
                                                                                Address 2:
                                                                                City:                Texarkana
                                                                                State:       Texas                        Zip+4:    75501-5514
                                                                                Telephone:           (903) 735-4800         ext.
                                                                                Fax:
                                                                                Email:       kelley.crisp@txkusa.org
                                                                                                                                    Add Another Appellee/
                                                                                SBN:         24062683                                    Attorney

V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter                                                   Was the trial by:            jury or   non-jury?
                                       Burglary
or type of case):                                                               Date notice of appeal filed in trial court: December 8, 2015
Type of Judgment: Jury Trial
                                                                                 If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order: November 10, 2015
Offense charged: Burglary of a Habitation Entry with Commissi                   Punishment assessed: 15 Years plus $10,000 Fine

Date of offense:     July 13, 2013                                               Is the appeal from a pre-trial order?        Yes      No
Defendant's plea: Guilty                                                         Does the appeal involve the constitutionality or the validity of a
                                                                                 statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                    Yes        No
   Yes        No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                  Yes         No   If yes, date filed:
Motion in Arrest of Judgment:          Yes         No   If yes, date filed:
Other:       Yes       No                               If yes, date filed:
If other, please specify:


VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)

Motion and affidavit filed:           Yes      No        NA         If yes, date filed:
Date of hearing:                                         NA
Date of order:                                           NA
Ruling on motion:           Granted         Denied       NA         If granted or denied, date of ruling:



                                                                          Page 2 of 5
 VIII. Trial Court And Record

Court:    102nd District Court                                             Clerk's Record:
County: Bowie                                                              Trial Court Clerk:        District      County
Trial Court Docket Number (Cause no):             13F0528-102              Was clerk's record requested?           Yes      No
Trial Court Judge (who tried or disposed of the case):                     If yes, date requested: Dec 8, 2015
                                                                           If no, date it will be requested:
First Name:       Bobby                                                    Were payment arrangements made with clerk?
Middle Name:                                                                                                        Yes      No   Indigent
Last Name:        Lockhart
Suffix:
Address 1:        100 N Stateline
Address 2:        Box 10
City:             Texarkana
State:    Texas                       Zip + 4: 75501-5677
Telephone:        (903) 798-3527          ext.
Fax:      (903) 798-3301
Email:


Reporter's or Recorder's Record:
Is there a reporter's record?       Yes      No
Was reporter's record requested?          Yes         No
Was the reporter's record electronically recorded?            Yes   No
If yes, date requested: Dec 8, 2015
Were payment arrangements made with the court reporter/court recorder?               Yes        No      Indigent



    Court Reporter                               Court Recorder
    Official                                     Substitute


First Name:       Melanie
Middle Name:
Last Name:        Harris
Suffix:
Address 1:        3414 Colonial Circle
Address 2:
City:             Texarkana
State:    Texas                       Zip + 4: 75503-1483
Telephone:        (903) 831-6926          ext.
Fax:
Email: harrisrept@aol.com


                                                                     Page 3 of 5
1X. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number:                                                                          Court:

Style:

         Vs.     State of Texas




X. Signature


Signature of counsel (or Pro Se Party)                                                Date: December 10, 2015

                                                                                      State Bar No: 24081154
Printed Name:

Electronic Signature: /s/ Randle Smolarz                                              Name: Jonathan Randle Smolarz
         (Optional)


XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on                            .




Signature of counsel (or pro se party)                            Electronic Signature: /s/ Randle Smolarz
                                                                         (Optional)

                                                                  State Bar No.:      24081154
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             (1) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                   Page 4 of 5
Please enter the following for each person served:

Date Served: December 10, 2015
Manner Served: eServe
First Name:       Kelley
Middle Name:
Last Name:        Crisp
Suffix:
Law Firm Name: Bowie County District Attorney's Office
Address 1:        601 Main Street
Address 2:
City:             Texarkana
State     Texas                     Zip+4: 75501-5514

Telephone:        (903) 735-4800      ext.
Fax:
Email:    kelley.crisp@txkusa.org




                                                         Page 5 of 5